UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 Casey’s General Stores, Inc. (Name of Subject Company) Casey’s General Stores, Inc. (Name of Person Filing Statement) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) William J. Walljasper Senior Vice President and Chief Financial Officer Casey’s General Stores, Inc. One Convenience Blvd. P.O. Box 3001 Ankeny, Iowa 50021-8045 Telephone: (515)965-6100 (Name, address and telephone number of persons authorized to receive notices and communications on behalf of the person filing statement) Copies to: Allen Finkelson,Esq. George F. Schoen,Esq. Cravath, Swaine& Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 Telephone: (212)474-1000 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. ITEM 1.SUBJECT COMPANY INFORMATION Name and Address The name of the subject company to which this Solicitation/Recommendation Statement on Schedule 14D-9 (together with any exhibits and annexes attached hereto, this “Statement”)relates is Casey’s General Stores, Inc., an Iowa corporation (“Casey’s”or the “Company”). Casey’s principal executive offices are located at One Convenience Blvd., Ankeny, Iowa 50021. Casey’s telephone number at this address is (515) 965-6100. Securities The title of the class of equity securities to which this Statement relates is the common stock, no par value per share, of the Company (“Casey’s Common Shares”), together with the associated rights (the “Rights”) to purchase Series A Serial Preferred Stock, no par value per share, of the Company (the “Series A Preferred Stock”) issued pursuant to the Rights Agreement dated as of April 16, 2010 (the “Rights Agreement”), between the Company and Computershare Trust Company, N.A., as Rights Agent. As of June 4, 2010, there were 50,929,162 Casey’s Common Shares issued and outstanding and an additional 5,956,550 Casey’s Common Shares were reserved for issuance under Casey’s equity compensation plans, of which up to a maximum of 956,550 Casey’s Common Shares were issuable or otherwise deliverable in connection with the vesting of outstanding equity awards of Casey’s. ITEM 2.IDENTITY AND BACKGROUND OF FILING PERSON Name and Address The name, business address and business telephone number of Casey’s, which is the subject company and the person filing this Statement, are set forth in Item 1 above. Offer This Statement relates to the unsolicited offer by Alimentation Couche-Tard Inc., a corporation incorporated under the laws of the province of Québec, Canada (“Couche-Tard”), through its indirect wholly owned subsidiary, ACT Acquisition Sub, Inc., an Iowa corporation (“Couche-Tard Sub”), as disclosed in the Tender Offer Statement on Schedule TO dated June 2, 2010 (as amended or supplemented from time to time, the “Schedule TO”), to purchase all outstanding Casey’s Common Shares, together with the Rights, for $36.00 per Casey’s Common Share in cash (the “Offer Price”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated June 2, 2010 (the “Offer to Purchase”) and the related Letter of Transmittal (which, together with the Offer to Purchase and any amendments or supplements thereto, constitute the “Offer”). Couche-Tard and Couche-Tard Sub filed the Schedule TO with the Securities and Exchange Commission (the “SEC”) on June 2, 2010. The Schedule TO states that the Offer will expire at 12:00, midnight, New York City time, on Friday, July 9, 2010, unless Couche-Tard or Couche-Tard Sub extends the Offer. The purpose of the Offer as stated by Couche-Tard in the Schedule TO is to acquire control of, and ultimately the entire equity interest in, Casey’s. Couche-Tard also has indicated that it intends, promptly after completion of the Offer, to consummate a merger of Couche-Tard Sub with and into Casey’s, with holders of Casey’s Common Shares receiving the same consideration as in the Offer (the “Second-Step Merger”). For further details regarding the Second-Step Merger, please see “Item 8. Additional Information—Second-Step Merger Provisions.” According to the Offer to Purchase, Couche-Tard’s obligation to purchase Casey’s Common Shares pursuant to the Offer is subject to a number of conditions, including the following: ● Casey’s shareholders having validly tendered, and not withdrawn before the expiration of the Offer, a number of Casey’s Common Shares that, together with Casey’s Common Shares then owned by Couche-Tard and its subsidiaries, would represent at least a majority of the total voting power of all of the outstanding Casey’s Common Shares calculated on a fully-diluted basis after the consummation of the Offer; ● Couche-Tard being satisfied, in its sole discretion, that the restrictions on business combinations with interested shareholders set forth in Section 490.1110 of the Iowa Business Corporation Act (the “IBCA”) will be inapplicable to the Offer and the Second-Step Merger, or any other business combination involving Couche-Tard or any of its subsidiaries and Casey’s; 1 ● Casey’s not having entered into or effectuated any agreement or transaction with any person or entity having the effect of impairing Couche-Tard’s or Couche-Tard Sub’s ability to acquire Casey’s or otherwise diminishing the expected value to Couche-Tard of the acquisition of Casey’s; ● Couche-Tard having available to it proceeds of financings on terms and conditions satisfactory to it that are sufficient, together with cash on hand, to consummate the Offer and the Second-Step Merger, and to refinance all debt of Casey’s and Couche-Tard that is or could be required to be refinanced as a result of the Offer or the Second-Step Merger or the financing thereof, and to pay all related fees and expenses; ● the Board of Directors of Casey’s (the “Board”) having redeemed the Rights or Couche-Tard Sub being satisfied, in its sole discretion, that the Rights have been invalidated or are otherwise inapplicable to the Offer and the Second-Step Merger or any other business combination involving Couche-Tard or any of its subsidiaries and Casey’s; ● all waiting periods imposed by the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and the regulations thereunder, having expired or been terminated; ● there not having occurred any decline in any of the Dow Jones Industrial Average, the Standard & Poor’s Index of 500 Industrial Companies or the NASDAQ-100 Index by an amount in excess of 15% measured from the close of business on June 1, 2010; ● Casey’s or any of its subsidiaries not having issued additional Casey’s Common Shares, other than Casey’s Common Shares issued upon the exercise or conversion (in accordance with the publicly disclosed terms thereof on June 2, 2010) of director or employee stock options outstanding on June 2, 2010, or issued shares of any other class of capital stock or other equity interests, other voting securities, debt securities or any securities convertible into, or rights, warrants or options, conditional or otherwise, to acquire, any of the foregoing; and ● Casey’s and each of its subsidiaries not having declared any dividend or other distribution on any shares of capital stock of Casey’s. Further, according to the Offer to Purchase, if any of the following events occur or conditions exist which, in the reasonable judgment of Couche-Tard or Couche-Tard Sub, regardless of the circumstances (including any action or omission by Couche-Tard) giving rise to any such condition, make it inadvisable to proceed with the Offer and/or with such acceptance for payment, or payment, of Casey’s Common Shares, Couche-Tard would not be obligated to consummate the Offer: ● any threatened, instituted or pending action or proceeding by or before any governmental authority seeking to delay, restrain or prohibit or adversely affecting the consummation of the Offer or the Second-Step Merger; ● any statute, rule, interpretation, judgment, order or injunction effected with respect to the Offer or the Second-Step Merger that directly or indirectly results in any of the consequences referred to in the condition described above; ● any change or prospective change in the business, assets, liabilities, condition, results of operations or prospects of Casey’s or any of its subsidiaries which, in the reasonable judgment of Couche-Tard Sub, has or may have material adverse significance with respect to the value of Casey’s or Casey’s Common Shares; ● any general suspension of trading in, or limitation on prices for, securities on any national securities exchange or in the over-the-counter market in the United States, for a period in excess of three hours (excluding suspensions or limitations resulting solely from physical damage or interference with any such exchange or market not related to market conditions); ● a declaration of a banking moratorium or any suspension of payments in respect of banks by federal or state authorities in the United States; ● any limitation (whether or not mandatory) by any governmental authority or agency on, or other event which, in the reasonable judgment of Couche-Tard Sub, might materially adversely affect the extension of credit by banks or other lending institutions; ● commencement of a war, armed hostilities or the occurrence of any other national or international calamity directly or indirectly involving the United States or any attack on, or outbreak or act of terrorism involving, the United States; 2 ● a material change in the United States dollar or any other currency exchange rates or a suspension of, or limitation on, the markets therefor; ● any change in the general political, market, economic or financial conditions in the United States or other jurisdictions in which Casey’s or its subsidiaries do business; ● Couche-Tard Sub becoming aware of any material contractual right of Casey’s or any of its subsidiaries that has become impaired, any material amount of indebtedness of Casey’s or any of its subsidiaries that has been or will be accelerated or otherwise has or will become due as a result of the Offer or the Second-Step Merger, or any term or condition in any instrument or agreement of Casey’s or any of its subsidiaries that has or may have, in the reasonable judgment of Couche-Tard Sub, material adverse significance with respect to the value of Casey’s or Casey’s Common Shares; ● Casey’s having split, combined or otherwise changed, or authorized or proposed the split, combination or other change, of Casey’s Common Shares or its capitalization; ● Casey’s having incurred any debt otherwise than in the ordinary course of business consistent with past practice or any debt containing, in the reasonable judgment of Couche-Tard Sub, burdensome covenants or security provisions; ● Casey’s having authorized or recommended any merger, recapitalization, acquisition or disposition of assets or any comparable event not in the ordinary course of business; ● Casey’s having adopted or amended any employment, change of control, severance or other similar agreement to provide for increased benefits for employees, adopted, terminated or amended any employee benefits plan or amended the articles of incorporation, by-laws or similar organizational document of Casey’s or any subsidiary; ● any tender or exchange offer for all or some of Casey’s Common Shares; or ● certain other conditions contained in the Offer to Purchase. The Offer to Purchase also states that the conditions described above are for the sole benefit of Couche-Tard and Couche-Tard Sub and, other than certain limited conditions, may be waived by Couche-Tard and Couche-Tard Sub in whole or in part at any time prior to the expiration of the Offer in their sole discretion, regardless of the circumstances. For a full description of the conditions to the Offer, please see Annex B attached hereto. The foregoing summary of the conditions to the Offer does not purport to be complete and is qualified in its entirety by reference to the contents of Annex B attached hereto. The Offer to Purchase further states that Couche-Tard intends to nominate, and solicit proxies for the election of, a slate of directors for election to the Board at the Company’s 2010 annual meeting of shareholders in an attempt to advance the Offer as well as to solicit proxies from Casey’s shareholders to vote in favor of a proposal to repeal any new or amended by-law provisions adopted by the Board without shareholder approval after June 10, 2009 and prior to a vote on such proposal at the 2010 annual meeting of shareholders of Casey’s. In a press release dated June 7, 2010, Couche-Tard stated that it provided formal notice to Casey’s of its intention to nominate nine nominees for election to the Board at the Company’s 2010 annual meeting of shareholders. The Board currently consists of nine directors, and the entire Board is elected annually. As a result, if a majority of Couche-Tard’s nominees are elected to the Board, they will constitute a majority of the Board. The Offer to Purchase states that the principal administrative offices of Couche-Tard are located at 4204 Industriel Blvd., Laval, Québec, Canada H7L 0E3. ITEM 3.PAST CONTACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS Except as described in this Statement, as of the date of this Statement, there are no material agreements, arrangements or understandings, nor any actual or potential conflicts of interest, between Casey’s or any of its affiliates, on the one hand, and (i)Casey’s or any of its executive officers, directors or affiliates or (ii)Couche-Tard, Couche-Tard Sub or any of their respective executive officers, directors or affiliates, on the other hand. 3 Any information contained in the pages incorporated herein by reference shall be deemed modified or superseded for purposes of this Statement to the extent that any information contained herein modifies or supersedes such information. Relationship with Couche-Tard The Offer to Purchase states that, as of June 2, 2010, Couche-Tard was the beneficial owner of 362 Casey’s Common Shares (which includes 100 Casey’s Common Shares owned beneficially by Couche-Tard Sub). In the ordinary course of their respective businesses, Casey’s and Couche-Tard participate together in several industry groups, primarily the National Association of Convenience Stores. Arrangements between Casey’s and its Directors and Executive Officers Consideration Payable Pursuant to the Offer and the Second-Step Merger If the Company’s directors and executive officers were to tender any Casey’s Common Shares they own pursuant to the Offer, they would receive the Offer Price on the same terms and subject to the same conditions as the Company’s other shareholders. As of June4, 2010, the Company’s directors and executive officers set forth on Annex A hereto beneficially owned an aggregate of1,042,497 Casey’s Common Shares. If such directors and executive officers were to tender all of such Casey’s Common Shares pursuant to the Offer and each Casey’s Common Share was exchanged for the Offer Price, such directors and executive officers would receive an aggregate of approximately $37,529,892. As of June 4, 2010, Casey’s directors and executive officers held options to purchase an aggregate of 285,000 Casey’s Common Shares, with exercise prices ranging from $11.74 to $26.92 and an aggregate weighted average exercise price of $21.75 per share, 112,500 of which were vested and exercisable as of that date. Any Casey’s stock options held by Casey’s directors and executive officers were issued pursuant to the Non-Employee Directors’ Stock Option Plan (the “Director Stock Plan”) and the Casey’s General Stores, Inc. 2000 Stock Option Plan (the “2000 Stock Option Plan”), filed as Exhibits (e)(1) and (e)(2), respectively, to this Statement, and incorporated herein by reference. The Offer, if consummated, would constitute a “change of control” for purposes of the 2000 Stock Option Plan, and the executive officers will be entitled to immediate acceleration and full vesting of any stock options they have held for a full year upon such change of control. The following table summarizes, with respect to each of the Company’s directors and executive officers set forth on Annex A hereto, the aggregate, positive difference in value between $36.00 and the per share exercise prices (the “Spread Value”) of the vested and unvested options to purchase Casey’s Common Shares held by such directors and executive officers as of June 4, 2010: Name Casey’s Common Shares Subject to Unvested Options (#) Aggregate Spread Value of Unvested Options ($) Casey’s Common Shares Subject to Vested Options (#) Aggregate Spread Value of Vested Options ($) Robert J. Myers 20,000 244,000 10,000 219,200 Terry W. Handley 40,000 458,800 20,000 461,800 William J. Walljasper 40,000 458,800 12,000 267,720 Sam J. Billmeyer 40,000 458,800 10,000 219,200 Julia L. Jackowski 32,500 378,250 4,500 103,320 Ronald M. Lamb — — 2,000 21,020 Kenneth H. Haynie — — 18,000 310,000 Johnny Danos — — 12,000 168,180 William C. Kimball — — 12,000 168,180 Diane C. Bridgewater — — 6,000 63,780 Jeffrey M. Lamberti — — 4,000 40,000 Richard A. Wilkey — — 2,000 21,020 H. Lynn Horak — 4 Potential Severance and Change in Control Benefits Change of Control Agreements Casey’s has previously entered into change of control agreements with each of its executive officers, pursuant to which such executive officers are entitled to certain benefits and severance payments upon a termination of their employment under certain circumstances in connection with a change of control of Casey’s, as described below and the form of which is attached as Exhibit(e)(3) to this Statement and incorporated herein by reference. The Offer, if consummated, would constitute a “change of control” for purposes of each of these change of control agreements. All of the change of control agreements with Casey’s executives contain similar provisions. Under the change of control agreements, in the event that an executive’s employment is involuntarily terminated by Casey’s without “cause,” or voluntarily terminated by the executive for “good reason” (“cause” and “good reason” as defined in such change of control agreements), in each case during the two-year period following a change of control (each, a “Qualifying Termination”), the applicable executive will be entitled to the following benefits: (i) a lump sum cash severance payment in an amount equal to the sum of (w)to the extent not already paid, the executive’s base salary through the date of termination, (x)a pro rata portion of the highest annual bonus received by the executive during the two preceding years, (y)three times the sum of the executive’s annual base salary and the highest annual bonus received by the executive during the two preceding years and (z)in the case of compensation previously deferred by the executive, all amounts previously deferred (together with any accrued interest thereon) and not yet paid by Casey’s, and any accrued vacation pay not yet paid by Casey’s; and (ii) continuation of benefits, including health insurance and life insurance, for the executive and/or the executive’s family for two years (or such longer period as any plan, program, practice or policy may provide). Payments made under the change of control agreements are subject to reduction to avoid any excise taxes imposed as a result of Section280G of the Internal Revenue Code. The reduction would generally limit an executive’s benefits under the change of control agreements to 2.99 times the executive’s average annual compensation for the preceding five years. The above description of the change of control agreements is qualified in its entirety by reference to the form of change of control agreement filed as Exhibit(e)(3) to this Statement and incorporated herein by reference. Employment Agreement On April 16, 2010, Casey’s entered into a new employment agreement with Mr.Robert J. Myers that generally provides for his continued employment as President and Chief Executive Officer of Casey’s through April 30, 2013. Upon the occurrence of a change of control, Mr. Myers will become entitled to all of the rights, payments and benefits set forth in his change of control agreement, described above, and his employment agreement (other than certain provisions, described below) will automatically terminate. Following a change of control, Casey’s will remain obligated to maintain a term life insurance policy with a death benefit of $1,000,000 during the period of his employment and, if Mr. Myers’s employment continues through June 21, 2011 (the expiration date of Mr.Myers’s prior employment agreement), provide an annual retirement benefit equal to one-half of his average base salary for the last three years of his employment as President and Chief Executive Officer, up to $330,000 per year. The retirement benefit will begin on January 1, 2012 and continue for a period of ten years or until the death of Mr.Myers and his surviving spouse, if earlier. The ten-year period will be extended by one year or two years if Mr.Myers remains employed until April 30, 2012 or April 30, 2013, respectively. Mr.Myers is already entitled to receive three-fifths of the retirement benefits described above, and will become entitled to receive a pro rata portion of the remaining amount of the retirement benefits for each day of service from June 21, 2009 to June 21, 2011. 5 The above description of the employment agreement with Mr. Myers is qualified in its entirety by reference to the employment agreement filed as Exhibit(e)(4) to this Statement and incorporated herein by reference. Severance Agreements Casey’s has entered into severance agreements with two former executives, Mr.Douglas K. Shull and Mr.John G. Harmon. Mr.Shull’s agreement provides for a lump sum payment equal to the net present value of the remaining payments under the agreement (as well as legal fees and expenses reasonably incurred in any contest of the agreement) upon a change of control. The Offer, if consummated, would constitute a “change of control” for purposes of this agreement. Mr.Harmon’s agreement does not provide for change of control payments, but does provide that it is binding upon successors of the Company. The above description of the severance agreement with each of Mr. Shull and Mr. Harmon is qualified in its entirety by reference to the severance agreements filed as Exhibits(e)(5) and (e)(6) to this Statement and incorporated herein by reference. Supplemental Executive Retirement Plan Casey’s maintains a Non-Qualified Supplemental Executive Retirement Plan (the “SERP”) under which two former executives, Mr.Ronald M. Lamb and Mr.Donald F. Lamberti, receive annual retirement benefits of $350,000 and $275,000, respectively. Casey’s maintains a “rabbi trust,” which is intended to provide a source of funds to assist Casey’s in meeting its liabilities under the SERP. Following a change of control or a potential change of control, Casey’s must make a contribution to the rabbi trust equal to the estimated net present value of the SERP’s benefit obligations based on a specified formula. The Offer constitutes a “potential change of control” for purposes of the SERP. The above description of the SERP is qualified in its entirety by reference to the SERP filed as Exhibit(e)(7) to this Statement and incorporated herein by reference. Equity Awards Casey’s executive officers currently hold stock options administered under Casey’s 2000 Stock Option Plan. These executive officers will be entitled to immediate acceleration and full vesting of any stock options they have held for a full year upon a change of control. The Offer, if consummated, would constitute a “change of control” for purposes of the 2000 Stock Option Plan. The above description of the 2000 Stock Option Plan is qualified in its entirety by reference to the 2000 Stock Option Plan filed as Exhibit(e)(2) to this Statement and incorporated herein by reference. Based on compensation and benefit levels as of June 4, 2010 and assuming that the Offer is consummated on July 9, 2010 and that each executive officer experiences a Qualifying Termination of employment at that time, the executive officers would be entitled to receive the following cash severance payments and other benefits under their change of control and severance agreements. For a quantification of the Spread Value of vested and unvested options to purchase Casey’s Common Shares based on a $36.00 per share value, please see the table above under the heading “—Consideration Payable Pursuant to the Offer and the Second-Step Merger.” Name Severance Pay ($) Post- Employment Health Benefits (S) Robert J. Myers 2,871,000 — Terry W. Handley 1,718,250 33,802 William J. Walljasper 1,435,500 26,351 Sam J. Billmeyer 1,435,500 28,348 Julia L. Jackowski 826,500 26,750 Director Compensation During the fiscal year ended April 30, 2010, each director who was not a Casey’s employee was compensated for services as a director by an annual retainer of $40,000 and a meeting fee of $1,000 for each shareholder meeting and committee meeting attended. Mr. Lamb (Chairman of the Board), Mr. Haynie (Chairman of the Compensation Committee), Mr. Jeffrey M. Lamberti (Chairman of the Nominating Committee) and Ms. Bridgewater (Chairman of the Audit Committee) were compensated for such services by an annual retainer of $6,000. Casey’s employees serving on the Board do not receive any compensation for services as a director. Casey’s reimburses all directors for travel and other necessary business expenses incurred in the performance of their services for Casey’s and extends coverage to them under Casey’s group life insurance plan, with individual coverages of up to $50,000 each. Non-employee directors also are reimbursed for costs and expenses associated with their attendance at seminars relating to corporate governance matters, up to a maximum of $5,000 per year, with any unused amounts being carried over to the following year. 6 The Director Stock Plan was approved by the shareholders at the 1995 annual meeting, and was in effect until the Casey’s General Stores, Inc. 2009 Stock Incentive Plan, filed as Exhibit (e)(8) to this Statement and incorporated herein by reference, was approved by Casey’s shareholders in September 2009. Under the Director Stock Plan, each Eligible Non-Employee Director (defined in the Director Stock Plan as any person who was serving as a non-employee director of Casey’s on the last day of a fiscal year) annually received an option to purchase 2,000 Casey’s Common Shares. The exercise price of all options awarded under the Director Stock Plan was the average of the last reported sale prices of Casey’s Common Shares on the last trading day of each of the 12 months preceding the award of the option. The term of such options was ten years from the date of grant, and each option was exercisable immediately upon grant. The above description of the Director Stock Plan is qualified in its entirety by reference to the Director Stock Plan filed as Exhibit(e)(1) to this Statement and incorporated herein by reference. Other Arrangements At one store location in Des Moines, Iowa, the Company owns the building and currently leases the land from a trust created by Mr. Lamberti’s grandmother in 1980. The land is the primary asset of the trust. Mr. Lamberti is one of a number of contingent beneficiaries under this trust who are eligible to receive income or principal distributions in the discretion of the trustee. He has never received any income or other distributions from the trust, and does not expect to receive any material distribution from the trust in the future. The Company’s lease extends until September 2012 and provides for a fixed monthly rental payment of $1,300 and payment of an amount equal to 1% of sales by the store. The Company has an option to purchase the property for its fair market value at the end of the lease term. The amounts paid by the Company under the lease during the past three fiscal years were$57,743 in fiscal 2010, $66,506 in fiscal 2009 and $70,819 in fiscal 2008. Indemnification of Directors and Officers The Restatement of the Restated and Amended Articles of Incorporation of the Company (the “Charter”) provides that a director shall not be personally liable to the Company or its shareholders for monetary damages for breach of fiduciary duty as a director, except for liability for (i)a breach of the director’s duty of loyalty to the Company or its shareholders, (ii)acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, (iii)a transaction from which the director derives an improper personal benefit or (iv)an unlawful distribution. The Charter also provides that if the IBCA is amended to authorize corporate action further eliminating or limiting the personal liability of directors, then the liability of a director of the Company shall be eliminated or limited to the fullest extent permitted by the IBCA, as so amended. The IBCA now authorizes a provision to be included in the articles of incorporation eliminating or limiting the liability of a director for money damages “for any action taken, or any failure to take any action, as a director,” except liability for the following: (i)the amount of a financial benefit received by a director to which the director is not entitled, (ii)an intentional infliction of harm on the corporation or the shareholders, (iii)unlawful distributions to shareholders or (iv)an intentional violation of criminal law. Pursuant to Section 490.851 of the IBCA, Casey’s must indemnify a director who was wholly successful in the defense of any proceeding to which the director was a party because the director is or was a director of the Company. The Charter provides that Casey’s will indemnify and advance expenses to any director or officer of the Company who was or is a party, or is threatened to be made a party, to any action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that such person is or was a director or officer of the Company or, while a director or officer of the Company, is or was serving at the request of the Company as a director, officer, partner, trustee, administrator, employee or agent of another corporation or entity, against reasonable expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid in settlement), to the fullest extent authorized by the IBCA. The Charter provides, however, that the Company may not indemnify any director or officer for any proceeding in which it is ultimately determined by final judicial decision that such director or officer is liable for (i) a breach of the director’s duty of loyalty to the Company or its shareholders, (ii) acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, (iii) a transaction from which the director derives an improper personal benefit or (iv) an unlawful distribution. 7 The Charter further provides that the indemnification provided thereunder shall not be exclusive of any other rights to which any indemnified person may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise. The IBCA provides that the Company may purchase and maintain insurance on behalf of an individual who is a director or officer of the Company against any expense, liability or loss, whether or not the Company would have the power to indemnify that individual against such expense, liability or loss under the IBCA. The Company maintains a directors’ and officers’ liability insurance policy to insure individual directors and officers against certain expenses, liabilities and losses. ITEM 4.THE SOLICITATION OR RECOMMENDATION Solicitation or Recommendation After careful consideration, including a thorough review of the terms and conditions of the Offer in consultation with Casey’s financial and legal advisors, the Board, at a meeting held on June 6, 2010, determined, by the affirmative vote of all those present,that the Offer is not in the best interests of Casey’s and its shareholders and other constituencies. Accordingly, for the reasons described in more detail below, the Board recommends that Casey’s shareholders reject the Offer and NOT tender their Casey’s Common Shares in the Offer. If you have tendered your Casey’s Common Shares, you can withdraw them. For assistance in withdrawing your Casey’s Common Shares, please contact your broker or Casey’s information agent, MacKenzie Partners, Inc. (“MacKenzie”), at the address, phone number or email address below. MacKenzie Partners, Inc. 105 Madison Avenue New York, NY 10016 Telephone: (800) 322-2885 (Toll-Free) (212) 929-5500 (Collect) Email: caseys@mackenziepartners.com Please see “—Reasons for Recommendation” below for further detail. Background of the Offer and Reasons for Recommendation Background of the Offer On October 6, 2009, Mr. Robert J. Myers, President and Chief Executive Officer of Casey’s, had a telephone conversation with Mr. Alain Bouchard, President and Chief Executive Officer of Couche-Tard, that was intended to be a discussion regarding how credit card interchange fees are impacting the convenience store industry. During that call, Mr. Bouchard asked Mr. Myers if Casey’s would consider a strategic alliance with Couche-Tard. Mr. Myers said that the Company was excited about its strategic plan and was not interested in such an alliance. On November 16, 2009, Mr. Myers and Mr. Bouchard had a telephone conversation during which Mr. Bouchard suggested that a strategic alliance between Casey’s and Couche-Tard would be beneficial for both companies. Mr. Myers informed Mr. Bouchard that the Company was not interested in such an alliance, and advised Mr. Bouchard to put any offer in writing for submission to the Board for consideration. 8 On March 9, 2010, Mr. Myers received a letter from Mr. Bouchard. The letter contained a non-binding proposal to acquire 100% of the outstanding Casey’s Common Shares at a price of $36.00 per share in cash. The text of the letter is set forth below: March 9th, 2010 Robert J. Myers Casey’s General Stores, Inc. One S.E. Convenience Blvd. Ankeny, Iowa 50021 Mr. Myers: Pursuant to our discussion and your request that I put any proposal in writing, Alimentation Couche-Tard Inc. (“Couche-Tard”) is pleased to set forth the following proposal to acquire 100% of the outstanding shares of Casey’s General Stores, Inc. (“Casey’s”). Based on our review of publicly available information regarding Casey’s, our Board of Directors has authorized a proposal to acquire Casey’s at a price of $36.00 per share in cash to your shareholders. This represents a 17.0% premium over Casey’s closing price on March 1st, 2010 ($30.76), a 20.1% premium over Casey’s 30-calendar day average closing price, and a 10.3% premium over Casey’s all-time high closing share price of $32.65. The transaction consideration implies a LTM January 31st, 2010 EBITDA multiple of 7.4x and EV/store multiple of $1.2 million per store, which compares favorably to multiples of publicly traded companies and precedent transactions in our industry. We believe this proposal is compelling for Casey’s and its shareholders, and provides a unique opportunity for Casey’s shareholders to realize full and immediate value. We have retained Credit Suisse as our financial advisor and Dewey & LeBoeuf LLP as our legal counsel. Our senior management team, our legal counsel, and Credit Suisse are available at your convenience to discuss any aspect of the terms and structure of our proposed transaction. Couche-Tard is the leader in the Canadian convenience store industry and the largest independent convenience store operator (whether integrated with a petroleum company or not) in North America in terms of number of company-operated stores. As of March 1st. 2010, we had a market value of $3.5 billion. In our history, we have successfully completed numerous transactions, including the acquisition of Circle K from ConocoPhillips and deals with ExxonMobil, Shell, BP and Spirit Energy. We have an extremely high regard for your operations, management and employees. Our operations are highly decentralized, and we have a track record of keeping most of the existing management and employees in place as we did in the Circle K transaction. Given our financial strength and the strong support of our financing source, Credit Suisse, we do not anticipate that financing for the proposed acquisition will be an issue. It is our current intention to keep the contents of this letter private. This proposal is nonbinding, and Couche-Tard shall have no obligations other than those set forth in a definitive agreement. We are prepared to proceed expeditiously and believe we can be in position to execute a definitive agreement within two to three weeks. We are excited about a possible combination and plan to contact you in the near future to discuss our proposal. In the meantime, please do not hesitate to contact me or our advisor Greg Weinberger at Credit Suisse (212-325-0452) with any questions. Sincerely, /s/ Alain Bouchard Alain Bouchard President and Chief Executive Officer That same day, Mr. Myers notified the Board and other members of senior management of Couche-Tard’s unsolicited proposal. On March 10, 2010, the Executive Committee of the Board (the “Executive Committee”) met by telephone with representatives from Ahlers & Cooney, P.C. (“Ahlers”), the Company’s legal advisor. During this meeting, the participants discussed Couche-Tard’s proposal. Later that day, Mr. Myers sent an email to Mr. Bouchard acknowledging receipt of Couche-Tard’s proposal. On March 12, 2010 and March 15, 2010, the Executive Committee met by telephone to discuss the retention of advisors. 9 On March 23, 2010, at a regularly scheduled meeting of the Board in Ankeny, Iowa, and again on March 25, 2010, at a meeting of the Board held by teleconference, the Board met with members of senior management, as well as representatives of Ahlers and Cravath, Swaine & Moore LLP (“Cravath”, and together with Ahlers, the “Legal Advisors”), the Company’s legal advisors, and Goldman, Sachs & Co. (“Goldman Sachs”, and together with the Legal Advisors, the “Advisors”), the Company’s financial advisor. The Advisors presented to the Board an overview of Couche-Tard’s proposal, and the Legal Advisors provided a review of the legal responsibilities of directors in considering matters such as Couche-Tard’s proposal, the other “community interest” factors that may be taken into account in considering acquisition proposals under Iowa law and the process for evaluating the proposal. The Board carefully considered the strategic, financial and legal aspects of Couche-Tard’s proposal and the nature and timing of the proposal. On March 25, 2010, at a meeting of the Board held by teleconference, the Board unanimously determined that Couche-Tard’s proposal was not in the best interests of the Company and unanimously determined to reject such proposal. On March 29, 2010, Mr. Myers sent the following letter to Mr. Bouchard: March 29, 2010 Mr. Alain Bouchard President & Chief Executive Officer Alimentation Couche-Tard Inc. 1600, St-Martin Blvd. East Tower B, Suite 200 Laval (Quebec) H7G 4S7 Dear Mr. Bouchard: We received your letter dated March 9, 2010 outlining your unsolicited proposal to acquire Casey’s General Stores, Inc. Our Board of Directors has thoroughly evaluated it in consultation with our financial and legal advisors, and has unanimously rejected your proposal. We recognize your high regard for our operations, management and employees. We agree with your observation that we have built a great brand at Casey’s, and we are very excited about the opportunities to continue to grow our business. Sincerely, /s/ Robert J. Myers Robert J. Myers President & Chief Executive Officer On March 30, 2010, Mr. Myers received the following letter from Mr. Bouchard: March 30, 2010 Robert J. Myers President and Chief Executive Officer Casey’s General Stores, Inc. One Convenience Blvd. Ankeny, Iowa 50021 Mr. Myers: As conveyed to you in our letter dated March 9, 2010, our Board of Directors has authorized a proposal to acquire all of the outstanding shares of common stock of Casey’s General Stores, Inc. (“Casey’s”) at a price of $36.00 per share in cash. We had sent you that letter in response to your request that we put our proposal in writing. We are in receipt of your letter dated March 29, 2010, in which you informed us that your Board of Directors has unanimously rejected our proposal. We are disappointed with your response. 10 As previously stated, our Board of Directors and management believe that a combination of Alimentation Couche-Tard Inc. (“Couche-Tard”) and Casey’s presents an exciting opportunity to create significant value for our respective shareholders. Our proposal represents a 17.0% premium over Casey’s closing price on March 1, 2010 of $30.76, a 20.1% premium over Casey’s 30-calendar day average closing price, and a 10.3% premium over Casey’s all-time high closing price of $32.65. The transaction consideration implies a LTM January 31, 2010 EBITDA multiple of 7.4x and EV/store multiple of $1.2 million per store, which compares favorably to multiples of publicly traded companies and precedent transactions in our industry. As stated in our March 9 letter, Couche-Tard is the leader in the Canadian convenience store industry and the largest independent convenience store operator (whether integrated with a petroleum company or not) in North America in terms of number of company-operated stores. As of March 1, 2010, we had a market value of $3.5 billion. In our history, we have successfully completed numerous transactions, including the acquisition of Circle K from ConocoPhillips and deals with ExxonMobil, Shell, BP and Spirit Energy. We have an extremely high regard for your operations, management and employees. Our operations are highly decentralized, and we have a track record of keeping most of the existing management and employees in place as we did in the Circle K acquisition. As previously mentioned, we have retained Credit Suisse as our financial advisor and Dewey & LeBoeuf LLP as our legal counsel. Our senior management team and our legal and financial advisors remain ready to meet with you and your representatives at your earliest convenience to discuss our proposal in detail and to negotiate definitive transaction documents. We continue to prefer to work together with you and your Board of Directors to negotiate a transaction for presentation to your shareholders as the joint effort of Casey’s and Couche-Tard. We are prepared to proceed expeditiously and believe we can be in position to execute a definitive agreement within 2 to 3 weeks with your cooperation. Given our financial strength and the strong support of our financing source, Credit Suisse, we do not anticipate that financing for the proposed transaction will be an issue. I want to emphasize to you and your Board of Directors our seriousness about this proposal and our commitment to a combination of Couche-Tard and Casey’s. We are convinced that this proposal is compelling for Casey’s and its shareholders and provides a unique opportunity for Casey’s shareholders to realize full and immediate value. We also firmly believe that, given our approach to acquisitions, this transaction would be in the best interests of your employees, customers and the communities in which you operate. We believe that your failure to engage us in discussions about our proposal is not in the best interest of your shareholders or any of your other constituencies. At this point, we intend to keep this letter and its contents private. However, if you continue to be unwilling to engage in meaningful negotiations with us, we will have no choice other than to make your shareholders aware of our proposal. We trust that you and your Board of Directors will give this proposal serious consideration. We would appreciate your prompt reply to our proposal, and no later than 12:00 noon, New York City time, on April 7, 2010. We look forward to a timely and favorable response. Sincerely, /s/ Alain Bouchard Alain Bouchard President and Chief Executive Officer On April 5, 2010, at a meeting of the Board held by teleconference, the Board met with members of senior management and representatives of the Advisors. During this meeting, the participants discussed the March 30th letter from Mr. Bouchard and the potential impact of Couche-Tard’s proposal on the Company’s shareholders, employees and other constituencies. After discussion, the Board unanimously determined that Couche-Tard’s proposal was not in the best interests of the Company and unanimously determined to reject such proposal. 11 On April 7, 2010, Mr. Myers sent the following letter to Mr. Bouchard: April 7, 2010 Mr. Alain Bouchard President & Chief Executive Officer Alimentation Couche-Tard Inc. 1600, St-Martin Blvd. East Tower B, Suite 200 Laval (Quebec) H7G 4S7 Dear Mr. Bouchard: We received your letter dated March 30, 2010 regarding your unsolicited proposal to acquire Casey’s General Stores, Inc. As I stated in my previous letter, the Board has unanimously determined to reject your proposal. I assure you that the Board takes its fiduciary duties very seriously and came to this conclusion after a thorough, thoughtful evaluation of the proposal in consultation with our advisors, Goldman, Sachs & Co. and Cravath, Swaine & Moore LLP. The Board firmly believes that the proposal is not in the best interests of the Company. We remain very excited about the opportunities to continue to grow our business and build on our strong proven track record of success. Sincerely, /s/ Robert J. Myers Robert J. Myers President & Chief Executive Officer On April 9, 2010, Mr. Bouchard sent the following letter to the Board, and Couche-Tard issued a press release that included the letter and described the terms of the Couche-Tard proposal: April 9, 2010 The Board of Directors of Casey’s General Stores, Inc. c/o Robert J. Myers Casey’s General Stores, Inc. One Convenience Blvd. Ankeny, Iowa 50021 Mr. Myers: As conveyed to you in our letters dated March 9, 2010 and March 30, 2010, our Board of Directors has authorized a proposal to acquire all of the outstanding shares of common stock of Casey’s General Stores, Inc. (“Casey’s”) at a price of $36.00 per share in cash. Despite our repeated efforts starting in October 2009 to engage in negotiations, and without the benefit of discussing our proposal with us or our advisors, your Board of Directors unanimously rejected our proposal. Our goal remains to work with you to agree to a negotiated transaction. However, due to your unwillingness to engage in discussions and the unique opportunity presented by our proposal for your shareholders to realize full and immediate value, we are compelled to make this proposal known to your shareholders. As we have stated in our prior correspondence, including our initial contact in October 2009, we believe that a combination of Casey’s and Alimentation Couche-Tard Inc. (“Couche-Tard”) presents an exciting opportunity to create significant value for our respective shareholders, employees, business partners and other constituencies. The transaction consideration implies a last twelve months (as of January 31, 2010) EBITDA multiple of 7.4x and a price of $1.3 million per store, which compares favorably to corresponding metrics of publicly traded companies and precedent transactions in our industry. Our proposal represents a 14% premium over Casey’s closing price on April8, 2010, a 17% premium over Casey’s 90-calendar day average closing price and a 24% premium over Casey’s one-year average closing price. 12 Couche-Tard is the largest independent convenience store operator in North America (whether integrated with a petroleum company or not) in terms of number of company-operated stores. As of April 8, 2010, we had an enterprise value of $4.1 billion. As you know, we have successfully completed similar transactions, including the acquisition of Circle K from ConocoPhillips and transactions with ExxonMobil, Shell, BP and Spirit Energy. As such, we are confident that we can successfully combine our two companies to quickly maximize the benefits for our respective constituencies. We have an extremely high regard for your operations, management and talented employees. Our operations are highly decentralized and we have a track record of keeping most of the existing management and employees in place as we did in the Circle K acquisition and our other transactions. Our senior management team and our legal and financial advisors have already completed extensive analysis and due diligence of Casey’s based on publicly available information. As previously mentioned, we have retained Credit Suisse Securities (USA) LLC as our financial advisor and Dewey & LeBoeuf LLP as our legal counsel. We have also retained Innisfree M&A Incorporated as our proxy solicitor. We are prepared to proceed expeditiously and, with your cooperation, believe we can be in position to execute a definitive agreement within two to three weeks. Given our financial strength and the strong support of our financing sources, we do not anticipate that financing for the proposed transaction will be an issue. I want to emphasize to you and your Board of Directors our seriousness about this proposal and our commitment to a combination of Casey’s and Couche-Tard. We are convinced that this proposal is compelling for Casey’s and its shareholders and provides a unique opportunity for Casey’s shareholders to realize full and immediate value. We also firmly believe that, given our approach to acquisitions, this transaction would be in the best interests of your employees, customers and the communities in which you operate. We believe that your continued failure to engage in discussions about our proposal is not in the best interest of your shareholders or any of your other constituencies. Our strong preference is to work with you to negotiate a mutually acceptable transaction and avoid unnecessary costs. Our senior management team and our legal and financial advisors remain ready to meet with you and your representatives at your earliest convenience to discuss our proposal in detail. However, if you continue to refuse to engage in meaningful negotiations, we are prepared to submit our proposal directly to your shareholders and commence a proxy contest to replace your Board of Directors. We urge you and your Board of Directors to reconsider our proposal. We look forward to a timely and favorable response. Sincerely, /s/ Alain Bouchard Alain Bouchard President and Chief Executive Officer 13 Later that day, Mr. Myers sent the following letter to Mr. Bouchard, and Casey’s issued a press release that included the letter and described the Board’s decision to reject the Couche-Tard proposal: Alain Bouchard President and Chief Executive Officer Alimentation Couche-Tard Inc. 1600, St-Martin Blvd. East Tower B, Suite 200 Laval (Quebec) H7G 4S7 Dear Mr. Bouchard: We are very disappointed that you have decided to launch a hostile public campaign regarding your unsolicited proposal to acquire Casey’s for $36.00 per share in cash. As we previously informed you, our Board of Directors takes its fiduciary duties very seriously and unanimously determined to reject your proposal after a thorough, thoughtful evaluation of it in consultation with our financial and legal advisors. Your proposal significantly undervalues Casey’s and is not in the best interests of the corporation. We are very excited about the many opportunities ahead to continue growing our business and deliver superior value to shareholders. Couche-Tard’s Opportunistic Proposal Is Attempting to Capture the Significant Current and Long-Term Value That Rightly Belongs to Casey’s Shareholders As you said in your note to me, we have a great brand and “a recipe that works.” We couldn’t agree more. Casey’s is widely considered a best-in-class operator and consistently maintains industry-leading margins. We have important strategic growth initiatives underway that we expect will contribute meaningfully to our top and bottom lines and increase shareholder value in the near and long-term. Given our consistent outperformance among convenience store operators and our ongoing growth initiatives, along with the fact we own virtually all of our real estate, your proposal vastly undervalues Casey’s and our future prospects. Building on Strong Track Record of Execution and Delivering Value to Shareholders. We are continuing to build on our exceptional track record of performance. We have had positive inside same-store sales growth for 24 consecutive quarters, based in part on the strength of our proprietary prepared food program, and this is a trend we expect to continue. We have the highest inside sales margins in the industry, which have enabled us to achieve double-digit annual EPS growth. Additionally, we have increased our dividend at a compounded annual growth rate of approximately 18% over the past five years. New-Store Design Rollout and Prepared Food Price Increases Underway. We are in the process of rolling out our new store design that includes an increased cooler capacity, expanded coffee and fountain offerings, and a made-to-order sub-sandwich program. To-date we have incorporated the features of the new store design in 85 of our approximate 1,500 stores, and we are very encouraged by the initial results. We expect these stores to deliver a higher average cash flow and return than our chain-wide average. In addition, the Company implemented price increases on certain products within our prepared food program on March 1, 2010. We expect the price increases will expand margins and boost total prepared food same-store sales approximately 3-4%, in addition to the anticipated positive unit movement. Expanding Footprint Organically and Through Acquisitions. We are continuing to focus on utilizing our strong balance sheet, which includes approximately $153 million in cash, to expand our footprint through new store openings and strategic acquisitions. Our disciplined approach to acquisitions has served us well, and we will continue to open stores in locations where we can achieve the maximum return on our investment. We also are in the midst of a significant store remodel and replacement initiative that will grow the business by incorporating the features of our new store design mentioned above into our existing store base. Thanks to our exceptional infrastructure, including our distribution network, we have the capacity to support the expansion plans. We expect to update the market on our specific store growth expectations for the next fiscal year during our fourth quarter earnings announcement. Couche-Tard Is Trying to Acquire U.S. Companies on the Cheap Casey’s Is Well Positioned to Excel As Economy Recovers We believe the timing of your proposal is very opportunistic given the impact of the recession and recent severe weather within our marketing territory. Casey’s has navigated the downturn successfully and is extremely well positioned to benefit as the economic recovery continues. Couche-Tard is Trying to Buy U.S. Companies on the Cheap. In public statements, Couche-Tard has been clear that it believes that U.S. convenience store operators are currently undervalued. As your CFO said: “It’s just good for the M&A environment. It’s exactly what we did not have in the past two years, that didn’t allow us to be able to close good deals.” (National Post, March 10, 2010). The 14% premium of your proposal to our closing stock price yesterday, April 8, 2010, underscores that you are attempting to acquire U.S. companies on the cheap. We agree with you that the U.S. convenience store operators are currently undervalued; however, we will not hand over to you the significant long-term value of Casey’s that rightly belongs to our shareholders. 14 Casey’s is Well-Positioned to Benefit from the Global Economic Recovery. As economic conditions improve and convenience stores begin to participate more in the current upswing, we believe that our strong operations, ongoing strategic initiatives, and loyal repeat customer base will enable us to accelerate same store sales growth and overall profitability. We Are Focused on the Best Interests of Our Shareholders, Employees and the Communities We Serve Casey’s is in a position of financial and operational strength, which gives us the flexibility to execute a wide variety of strategic initiatives. Our Board of Directors and management team are very enthusiastic about our growth plans and confident in our ability to deliver superior value to shareholders. We are also committed to serving the best interests of our other important constituencies, including our employees and the communities in which we operate, which have been and will continue to be a critical part of our success. Sincerely, /s/ Robert J. Myers Robert J. Myers President and Chief Executive Officer Casey’s General Stores, Inc. On June 2, 2010, Couche-Tard and Couche-Tard Sub commenced the Offer by filing the Schedule TO with the SEC and issued a press release announcing the commencement of the Offer and the intention to nominate and solicit proxies for the election of a slate of nine directors at the 2010 annual meeting of Casey’s shareholders. Later that day, Casey’s issued a press release advising its shareholders not to take any action regarding the Offer. On June 6, 2010, the Board met by telephone with members of senior management and representatives of the Advisors. During this meeting, Goldman Sachs discussed its financial analysis of the Offer and rendered an oral opinion to the Board, subsequently confirmed in writing, that as of June 6, 2010 and based upon and subject to the factors and assumptions set forth in the written opinion, the consideration proposed to be paid to the holders of Casey's Common Shares (other than Couche-Tard Sub and any of its affiliates) pursuant to the Offer was inadequate from a financial point of view to such holders. After a thorough review of the terms and conditions of the Offer, the Board, by the affirmative vote of all those present,concluded that the Offer is not in the best interests of Casey’s and its shareholders and other constituencies, and that shareholders should reject the Offer and not tender their Casey’s Common Shares in the Offer. On June 7, 2010, Couche-Tard issued a press release announcing its intention to present a proposal seeking to repeal any new bylaws or amendments to Casey's bylaws adopted by the Board, without shareholder approval, after June 10, 2009 and prior to the adoption of its proposal by Casey's shareholders and to nominate the following slate of nine candidates for election to the Board: (i) Howard W. Bates, (ii) Jeffrey N. Brown, (iii) Hugh L. Cooley, (iv) G. Terrence Coriden, (v) Mickey Kim, (vi) David O. Mann, (vii) Kevin J. Martin, (viii) David B. McKinney and (ix) Marc E. Rothbart.That same day, Couche-Tard sent a letter to Casey's regarding the proposal and nominations. Later that day, Casey's issued a press release announcing that the Board would evaluate Couche-Tard's submission and candidates consistent with the Company's bylaws. Reasons for Recommendation The Offer is based on the same economic terms as the unsolicited proposal submitted by Couche-Tard to Casey’s on March 9, 2010 and March 30, 2010. Additional terms and conditions of Couche-Tard’s proposal are included in the Offer. The Board has conducted a thorough review of the Offer after consultation with management and the Advisors. After considering its legal responsibilities as directors under applicable law, the Board determined that the Offer is not in the best interests of Casey’s and its shareholders and other constituencies, and that shareholders should reject the Offer and not tender their Casey’s Common Shares in the Offer. The Board considered the following factors in its evaluation of the Offer and in support of its recommendation that Casey’s shareholders reject the Offer and not tender their Casey’s Common Shares in the Offer: The Board believes that the Offer Price substantially undervalues Casey’s and that the Company’s industry-leading performance, significant growth opportunities, strong balance sheet and exceptional management and employees can create far greater value for shareholders than that reflected in the Offer Price. Consistent industry-leading positive same-store sales growth and stock price performance ● The Company’s inside same-store sales growth has been positive for 25 consecutive quarters, averaging 5.9% for the five fiscal years ended April 30, 2010, versus the convenience store peer average of 3.8% for the comparable fiscal period. This outstanding performance has been driven by the strength of Casey’s proprietary prepared food program, which has achieved a 8.3% same-store sales growth average over the same five fiscal year period. ● The Company’s stock price has consistently outperformed the peer group and the broader market. In the three year period ending April 8, 2010 (the day prior to the public announcement of Couche-Tard’s Offer), Casey’s stock increased 24%, compared to an average decrease of 46% for the convenience store peer group and a decrease of 18% for the S&P 500. 15 Significant opportunities to further expand its business and geographic footprint through strategic acquisitions and new store openings ● The Company’s disciplined approach to acquisitions has served it well and helped drive its strong operational and stock price performance. Casey’s will continue to increase the number of stores in its current territory and expand its geographic footprint by opening stores in locations where it can achieve the maximum return on investment. Casey’s is excited about its opportunities to continue its growth trajectory. ● As part of its expansion plans, the Company is seeking to enter into several new states and already has binding commitments in place with respect to its Arkansas expansion. As a result of the Company’s exceptional infrastructure, including the Company’s self-operated distribution network, Casey’s has ample capacity to support the expansion plans. Improved store economics from new store design and remodel program ● In fiscal 2009, Casey’s launched an exciting new store design program focused on maximizing its return on the investment in its stores. The new larger store design capitalizes on high-margin, high-turning categories and includes increased cooler capacity, expanded coffee and fountain offerings and a made-to-order sub-sandwich program.Casey's also incorporates these features into acquired stores wherever possible. ● To date, including acquired stores, Casey’s has incorporated the features of the new store design in 115 of its approximately 1,500 stores. Initial results have been very positive with significant increases above the chain-wide average in high margin prepared food sales. Proven ability to effectively implement price increases ● The Company implemented price increases on certain products within its prepared food program on March 1, 2010. Casey’s expects the price increases to expand margins and incrementally boost prepared food same-store sales by 3-4% in addition to the anticipated positive unit movement. Initial results have been encouraging with an increase in unit sales of the impacted products. Favorable gas margin environment ● The Company has sustained gas margins above historic targets. Casey’s has communicated a goal for gas margins of 10.5¢ – 11.0¢ per gallon over thefive fiscal years ended April 30, 2010. In recent years, the Company has sustained gas margins well in excess of this goal. The average gas margin per gallon for thefive fiscal years ended April 30, 2010has been 12.5¢ and for thethree fiscal years ended April 30, 2010 has been 13.6¢. Casey’s believes that this favorable gas margin environment will continue. Best-in-class retailer with industry leading margins, double-digit EPS growth and a track record of returning value to shareholders ● Casey’s has industry-leading inside-sales margins. For the 12 month period ended January 31, 2010, the Company’s inside-sales margin was 41%, driven by a 64% margin in the Company’s proprietary prepared food program. This performance significantly exceeds the 34% average inside-sales margin achieved by convenience store peers during the same period. ● The Company has generated double-digit annual earnings per share (EPS) growth. The Company’s consistent out-performance in both sales growth and margins has enabled Casey’s to deliver a 23% compounded annual growth rate in EPS over the five fiscal years ended April 30, 2009. Net income has more than doubled during that period and was in excess of $110 million for the 12 month period ended January 31, 2010. ● Casey’s has a track record of returning value to shareholders. Over the past five calendar years, Casey’s has increased its dividend at a 18.2% compounded annual growth rate. The Company’s dividend payout ratio for the last 12 month (LTM) period ended January 31, 2010, was 15%, the highest ratio amongst industry peers. 16 Highly differentiated business model, high margin products, strategically complementary distribution system, less volatile sales and customer loyalty ● Casey’s differentiated business model focuses on meeting the needs, and developing the loyalty, of residents in predominantly smaller communities. Over 60% of the Company’s stores are located in towns with populations of fewer than 5,000. This business model creates very strong awareness of the Casey’s brand among its customers. Casey’s business has thrived on repeat local customer traffic and the Company is not as reliant on transient traffic as some of its more urban-focused competitors. ● The Company’s industry-leading proprietary prepared food program reinforces customer loyalty and financial performance. The Company’s proprietary food program leads the industry in terms of profitability and product offering. The Company continues to expand its prepared food product offering with high margin products which drive continued traffic. Prepared food sales also reduce the volatility experienced by other convenience store operators who are more dependent on gasoline and cigarette sales. ● The Company is one of few convenience store operators to own and operate its own distribution network. All stores are within a highly efficient radius of 500 miles of the distribution center, which has capacity to support over 2,000 stores. This system enables the Company to deal directly with suppliers, reduce costs, and respond quickly to changing consumer tastes. Couche-Tard is attempting to utilize the strong balance sheet and real estate position built by Casey’s to subsidize the Offer and transfer value to Couche-Tard’s shareholders. Casey’s has in excess of $150 million in cash and ample leverage capacity ● As of January 31, 2010, the Company had total indebtedness of $182 million, cash of $153 million and minimal rent expense commitments. Casey’s leverage level is significantly lower than the peer group average. This strong balance sheet provides Casey’s with flexibility to pursue its significant organic growth opportunities, value creating acquisitions or other transactions that generate value for shareholders. ● Casey’s strong balance sheet, and the opportunities that arise from it, is an asset that belongs to Casey’s shareholders and should not be handed over to Couche-Tard. Casey’s owns the land and buildings for almost the entirety of its operations ● Casey’s owns the land and buildings for 98% of its approximately 1,500 stores, itscorporate headquarters anddistribution center. This real estate value is currently embedded within Casey’s and is an asset that belongs to Casey’s shareholders that should not be handed over to Couche-Tard. Couche-Tard could ultimately use Casey’s owned real estate to subsidize its offer ● The Board believes that if Couche-Tard consummates the Offer, it would attempt to monetize Casey’s real estate through sale-leaseback transactions, consistent with actions taken by Couche-Tard in prior acquisitions. ● Couche-Tard should not be permitted to capture the significant value of Casey’s real estate that rightly belongs to Casey’s shareholders. The timing of the Offer is highly opportunistic and takes advantage of extraordinary equity market volatility. The Offer is intended to take advantage of a temporary valuation dislocation ● Couche-Tard made its initial proposal at a time when the Company was experiencing a depressed trading multiple due to the impact of the recession and severe weather within the Company’s operating territory. ● Couche-Tard recognizes this – it has publicly stated its strategy to acquire U.S. companies on the cheap before the economic recovery restores stock prices to their full value. Casey’s is well-positioned to excel as the economy recovers ● Casey’s has navigated the downturn successfully and is extremely well-positioned to benefit as the economic recovery continues. Casey’s strong balance sheet and business strengths position the Company to pursue strategic acquisitions and other growth opportunities. ● The Company also believes that its strong operations, ongoing strategic initiatives and loyal customer base will enable Casey’s to accelerate same store sales growth and overall profitability. 17 The Offer represents a low control premium and a low EBITDA multiple, and Couche-Tard has been intentionally selective in the precedents it cites in its comparisons. Moreover, the Offer does not reflect that Casey’s is recognized as a best-in-class operator and performer in its sector. The Offer represents a low premium ● The 14% premium of the Offer to Casey’s closing stock price on April 8, 2010, the day prior to the announcement of the Couche-Tard proposal, is significantly lower than the 32% median premium for all cash acquisitions of U.S. companies in transactions valued between $1 billion and $3 billion in 2009 and 2010 to date (of which the median premium in completed hostile bids was 66%). The Offer represents a low EBITDA multiple compared to historical industry trading multiples ● The earnings before interest, tax, depreciation and amortization (EBITDA) multiple implied by the Offer is 7.0x LTM EBITDA for the 12 months ended January 31, 2010 (based on Casey’s LTM EBITDA of $267 million including the add-back of a one-time legal expense settlement of $9.1 million).The 7.0x LTM EBITDA multiple compares to a five year average LTM EBITDA trading multiple of 7.7x for the convenience store sector (the peer group plus Casey’s), a multiple which does not give effect to any control premium. ● Couche-Tard has inaccurately portrayed that its Offer implies a multiple of 7.4x LTM EBITDA. Couche-Tard has been intentionally selective in the transactions it cites as precedents ● In its analysis of precedent transactions, Couche-Tard excluded certain higher multiple transactions (including the acquisition of 7-Eleven by IYG Holding in 2005 and Couche-Tard’s own acquisition of Silcorp Limited in 1999). ● In addition, Couche-Tard made no attempt to adjust its analysis to account for the value of the owned real estate of the target companies it cites. Casey’s owns 98% of its stores while many of the target companies on Couche-Tard’s list owned a meaningfully smaller percentage of their stores. The Offer does not fully compensate Casey’s shareholders for the potential synergy value of a combination. In public statements, Couche-Tard President and Chief Executive Officer Alain Bouchard has recognized that there are “expanded opportunities and resources” available in a combination of Casey’s and Couche-Tard. The Board believes that an acquisition of Casey’s would significantly expand Couche-Tard’s presence in the Midwest and enable Couche-Tard to realize purchasing synergies and administrative cost savings. Given that Couche-Tard’s offer represents a discount to historical standalone trading multiples for the convenience store sector, it is clear that the Offer does not provide value for these realizable synergy opportunities to Casey’s shareholders. The Offer is financially inadequate. The Board considered the fact that Goldman Sachs rendered an oral opinion to the Board, subsequently confirmed in writing, that as of June 6, 2010 and based upon and subject to the factors and assumptions set forth in the written opinion, the consideration proposed to be paid to the holders of Casey’s Common Shares (other than Couche-Tard Sub and any of its affiliates) pursuant to the Offer was inadequate from a financial point of view to such holders. The full text of the written opinion of Goldman Sachs, dated June 6, 2010, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with such opinion, is attached as Annex C. Goldman Sachs provided its opinion for the information and assistance of the Board in connection with its consideration of the Offer. The opinion of Goldman Sachs is not a recommendation as to whether or not any holder of Casey’s Common Shares should tender such Casey’s Common Shares in connection with the Offer or any other matter. Couche-Tard’s Offer is highly conditioned and raises the question of whether the Offer will ever close. Multiple conditions ● The Offer is expressly conditioned on Couche-Tard having available financings that are sufficient, together with cash on hand, to consummate the Offer and the Second-Step Merger, to refinance all debt at Casey’s and any debt at Couche-Tard which may come due as a result of the Offer and the Second-Step Merger and to pay all related fees and expenses. 18 ● The Offer is conditioned on none of the Dow Jones Industrial Average, the Standard & Poor’s Index of 500 Industrial Companies or the NASDAQ-100 declining in excess of 15% from the close of business on June 1, 2010. Given the extraordinary ongoing volatility in equity markets, such an event could unfold and Couche-Tard would not be obligated to consummate the Offer. ● The Offer is conditioned on Casey’s not taking certain actions that are within the normal course of business operations. This includes conditions that Casey’s does not grant any options or other forms of equity compensation. ● The Offer is conditioned on Casey’s not declaring any dividends during the term of the Offer, including its regular quarterly dividend. Two months into their “offer”, Couche-Tard still has no committed financing ● Instead, Couche-Tard has merely indicated that it plans on obtaining the necessary funds from a combination of cash on hand, borrowings under existing credit facilities and new financings that it will seek to obtain. Couche-Tard has stated that it currently has only $138.3 million of cash on hand and $501.5 million available under existing credit agreements. Assuming none of this cash or credit agreement capacity was required to run the Couche-Tard business, that still leaves approximately $1.3 billion (or 68%) of Couche-Tard’s estimated $1.9 billion of financing needs in question. ● If adequate financing is not arranged, Couche-Tard will not be able to pay the Offer Price. ● Couche-Tard has explicitly acknowledged that the risk associated with this financing condition is significant as it has stated in the Offer to Purchase, “We cannot guarantee that Alimentation Couche-Tard will be able to obtain financings necessary to satisfy the financing condition to the consummation of the offer, particularly in light of the current economic conditions in the U.S. and Canada.” The effect of these numerous significant conditions is that the Offer may be illusory and stockholders cannot be assured that Couche-Tard will consummate the Offer. Couche-Tard is using questionable tactics in an attempt to facilitate its inadequate Offer. It accumulated a significant position in Casey’s with stealth and then traded out of almost its entire stake. ● Prior to April 9, 2010 (the date that Couche-Tard made public its offer to acquire Casey’s), Couche-Tard had accumulated a stake of 1,975,362 Casey’s shares through a third party brokerage account, which represented approximately 3.9% of the issued shares of the Company. ● Shortly after Couche-Tard made public its offer of $36 per share on April 9, it sold almost all of its shares at a price of $38.43 per share, thereby profiting on the market’s reaction to Couche-Tard’s public announcement of its own offer. ● The 1,975,000 shares sold by Couche-Tard on April 9, 2010 represented 12.7% of the trading volume in Casey’s stock on that day. Couche-Tard currently owns only 362 Casey’s shares. ● Couche-Tard has repeatedly stated that it is committed to buying Casey’s. However, Couche-Tard’s decision to sell a significant ownership stake which would have been helpful to them in a proxy contest raises serious questions about their level of commitment to completing a transaction. Couche-Tard has sought to mislead Casey’s shareholders with respect to the level of dialogue between Casey’s and Couche-Tard. ● When Couche-Tard made its Offer public, it intentionally sought to create the impression that Couche-Tard and Casey’s had been in active dialogue about a Couche-Tard acquisition of Casey’s since the Fall of 2009 by stating, “As we have stated in our prior correspondence, including our initial contact in October 2009…” and “Despite our repeated efforts starting in October 2009 to engage in negotiations …”. ● These statements are misleading and patently incorrect, as the current record now clearly shows. Couche-Tard made only two phone calls to Casey’s in the Fall of 2009, in which no proposal was made, then opportunistically timed its Offer as Casey’s business and the economy began to recover. 19 Consummation of the Offer would adversely impact Casey’s other constituencies. The Board believes that the consummation of the Offer would have an adverse impact on Casey’s employees, suppliers, creditors, customers and the communities in which Casey’s operates. The Board’s belief is based, among other things, on the differences in the manner in which Casey’s and Couche-Tard are operated and managed, Couche-Tard’s integration of prior acquisitions and Couche-Tard’s stated intention to incur additional indebtedness to finance the Offer, which would result in Couche-Tard’s increased leverage. Casey’s is continuing to evaluate the impact of the consummation of the Offer on its various constituencies. Accordingly, the Board recommends that Casey’s shareholders reject the Offer and NOT tender their Casey’s Common Shares in the Offer. Intent to Tender To the knowledge of Casey’s, after making reasonable inquiry, none of the Company’s directors, executive officers, affiliates or subsidiaries currently intends to tender any Casey’s Common Shares held of record or beneficially owned by such person pursuant to the Offer. ITEM 5.PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED Casey’s has retained Goldman Sachs to act as the Company’s financial advisor in connection with the Offer and related matters. Casey’s has agreed to pay Goldman Sachs certain fees for its services, portions of which became payable upon its engagement or will become payable during the course of its engagement. A significant portion of the fees became payable to Goldman Sachs upon the announcement of the Couche-Tard proposal. In addition, a significant portion of the fees is payable to Goldman Sachs if the Offer or any other attempt to acquire or influence control of the Company or the Board is outstanding as of a specified date and upon consummation of a transaction with any third party, including upon consummation of the Offer. Casey’s also has agreed to reimburse Goldman Sachs for its reasonable expenses, including reasonable attorneys’ fees and disbursements, and to indemnify Goldman Sachs against certain liabilities relating to or arising out of the engagement. Casey’s has engaged MacKenzie to assist it in connection with the Company’s communications with its shareholders in connection with the Offer. Casey’s has agreed to pay customary compensation to MacKenzie for such services. In addition, Casey’s has agreed to reimburse MacKenzie for its reasonable out-of-pocket expenses and to indemnify it and certain related persons against certain liabilities relating to or arising out of the engagement. Casey’s has also retained Sard Verbinnen & Co (“Sard”) as its public relations advisor in connection with the Offer. Casey’s has agreed to pay customary compensation to Sard for such services. In addition, Casey’s has agreed to reimburse Sard for its reasonable out-of-pocket expenses and to indemnify it and certain related persons against certain liabilities relating to or arising out of the engagement. Except as set forth above, neither Casey’s nor any person acting on its behalf has or currently intends to employ, retain or compensate any person to make solicitations or recommendations to the shareholders of Casey’s on its behalf with respect to the Offer. ITEM 6.INTEREST IN SECURITIES OF THE SUBJECT COMPANY Securities Transactions No transactions with respect to Casey’s Common Shares have been effected by Casey’s or, to the Company’s knowledge after making reasonable inquiry, by any of its executive officers, directors, affiliates or subsidiaries during the 60 days prior to the date of this Statement, except as set forth below: Name of Person Transaction Date Number of Shares Price Per Share Nature of Transaction Kenneth H. Haynie
